Civil action to recover damages for an alleged negligent burning of about 35 acres of plaintiff's plantation and timber land.
From a judgment of nonsuit entered at the close of plaintiff's evidence, he appeals.
The plaintiff on his appeal to this Court has failed to overcome the presumption against error. The testimony of his witnesses falls short of the desired result on appeal, because of its indefiniteness and uncertainty as to the origin of the fire.
The burden is on appellant to show error. It is not presumed. Jackson v.Bell, ante, 336; Bailey v. McKay, 198 N.C. 638, 152 S.E. 893.
Affirmed. *Page 834